DISMISS and Opinion Filed February 7, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01540-CV

                      PARK CITIES BANK, Appellant
                                  V.
  SSC AT ROGERS, LLC, 307 ROGERS ROAD, LLC, AND PAUL EATON, Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-13182-D

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s January 17, 2014 motion to dismiss the appeal. Appellant

has informed the Court that the parties have settled their differences. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Carolyn Wright/
131540F.P05                                       CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

PARK CITIES BANK, Appellant                       On Appeal from the 95th Judicial District
                                                  Court, Dallas County, Texas.
No. 05-13-01540-CV       V.                       Trial Court Cause No. DC-12-13182-D.
                                                  Opinion delivered by Chief Justice Wright.
SSC AT ROGERS, LLC, 307 ROGERS                    Justices Lang-Miers and Brown,
ROAD, LLC, AND PAUL EATON,                        participating.
Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees, SSC AT ROGERS, LLC, 307 ROGERS ROAD, LLC,
AND PAUL EATON, recover their costs of this appeal from appellant, PARK CITIES BANK.


Judgment entered February 7, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–